SENESCO TECHNOLOGIES, INC.
 
STOCK OPTION AGREEMENT
 
RECITALS
 
A.           The Board has adopted the Plan for the purpose of retaining the
services of selected employees who provide services to the Corporation (or any
Parent or Subsidiary).
 
B.           Optionee is to render valuable services to the Corporation (or a
Parent or Subsidiary), and the Committee has approved the grant of an option to
Optionee pursuant to this Agreement.
 
C.           All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1.           Grant of Option.  The Corporation hereby grants to Optionee, as of
the Grant Date, an option to purchase up to the number of Option Shares
specified in the Grant Notice.  The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.
 
2.           Option Term.  This option shall have a maximum term of five (5)
years measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5 of this Agreement or the provisions of the Plan.
 
3.           Limited Transferability.   This option shall be neither
transferable nor assignable by Optionee other than by will or the laws of
inheritance following Optionee’s death and may be exercised, during Optionee’s
lifetime, only by Optionee.
 
4.           Dates of Exercise.  This option shall become exercisable for the
Option Shares in one or more installments in accordance with the Exercise
Schedule set forth in the Grant Notice.  As the option becomes exercisable for
such installments, those installments shall accumulate, and the option shall
remain exercisable for the accumulated installments until the Expiration Date or
sooner termination of the option term under Paragraph 5 or 6.
 
5.           Termination of Service.  The option term specified in Paragraph 2
shall terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
 
(a)                  Should Optionee cease to remain in Service with the
Corporation (or any Parent or Subsidiary) for any reason (other than death,
Permanent Disability or Misconduct) while this option is outstanding, then
Optionee shall have a three (3)-month period measured from the date of such
cessation of Service during which to exercise this option, but in no event shall
this option be exercisable at any time after the Expiration Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)                  Should Optionee die while this option is outstanding, then
this option may be exercised by (i) the personal representative of Optionee’s
estate or (ii) the person or persons to whom the option is transferred pursuant
to Optionee’s will or the laws of inheritance following Optionee’s death.  Any
such right to exercise this option shall lapse, and this option shall cease to
be outstanding, upon the earlier of (i) the expiration of the twelve (12)-month
period measured from the date of Optionee’s death or (ii) the Expiration Date.
 
(c)                  Should Optionee cease to remain in Service by reason of
Permanent Disability while this option is outstanding, then Optionee shall have
a twelve (12)-month period measured from the date of such cessation of Service
during which to exercise this option.  In no event shall this option be
exercisable at any time after the Expiration Date.
 
(d)                  During the limited period of post-employment
exercisability, this option may not be exercised in the aggregate for more than
the number of Option Shares for which this option is, at the time of Optionee’s
termination of Service, exercisable pursuant to the Exercise Schedule specified
in the Grant Notice or the provisions of the Plan.  This option shall not become
exercisable for any additional Option Shares, whether pursuant to the normal
Exercise Schedule specified in the Grant Notice or the provisions of the Plan,
following Optionee’s termination of Service, except to the extent (if any)
specifically authorized by the Plan Administrator pursuant to an express written
agreement with Optionee.  Upon the expiration of such limited exercise period or
(if earlier) upon the Expiration Date, this option shall terminate and cease to
be outstanding for any exercisable Option Shares for which the option has not
otherwise been exercised.
 
(e)                  Should Optionee’s Service with the Corporation (or any
Parent or Subsidiary) be terminated for Misconduct or should Optionee otherwise
engage in any Misconduct while this option is outstanding, then this option
shall terminate immediately and cease to remain outstanding.
 
6.           Change in Control.
 
(a)                  This option to the extent outstanding at the time of a
Change in Control but not otherwise fully exercisable, shall automatically
accelerate so that such option shall, immediately prior to the effective date of
that Change in Control, become exercisable for all the shares of Common Stock at
the time subject to this option and may be exercised for any or all of those
shares as fully vested shares of Common Stock.  However, this option shall not
become exercisable on an accelerated basis if and to the extent this option is,
in connection with the Change in Control, to be assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction or such option is
replaced with a cash retention program of the successor corporation that
preserves the spread existing at the time of the Change in Control on the shares
of Common Stock as to which the option is not otherwise exercisable and provides
for the subsequent vesting and payment of that spread in accordance with the
same Exercise Schedule applicable to those shares.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)                  Immediately following the consummation of the Change in
Control, this option shall terminate and cease to be outstanding, except to the
extent this option is assumed by the successor corporation (or parent thereof)
in connection with the Change in Control or is otherwise continued in full force
and effect pursuant to the terms of the Change in Control transaction.
 
(c)                  If this option is assumed in connection with a Change in
Control or is otherwise continued in full force and effect, then this option
shall be appropriately adjusted, immediately after such Change in Control, to
apply to the number and class of securities which would have been issuable to
Optionee in consummation of such Change in Control had the option been exercised
immediately prior to such Change in Control, and appropriate adjustments shall
also be made to the Exercise Price, provided the aggregate Exercise Price shall
remain the same. To the extent the actual holders of the Corporation’s
outstanding Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control transaction, the successor corporation
may, in connection with the assumption or continuation of this option and
subject to the Plan Administrator's approval, substitute one or more shares of
its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control
transaction, provided such common stock is readily traded on an established U.S.
securities exchange or market.
 
(d)                  This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
 
7.           Adjustment in Option Shares.  Should any change be made to the
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration or should the value of outstanding shares of Common
stock be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution or should there occur any merger,
consolidation or other reorganization (other than a Change in Control), then
equitable adjustments shall be made to (i) the total number and/or class of
securities subject to this option and (ii) the Exercise Price in such manner as
the Committee deems appropriate.
 
8.           Stockholder Rights.  The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.
 
 
3

--------------------------------------------------------------------------------

 
 
9.    Manner of Exercising Option.
 
(a)                  In order to exercise this option with respect to all or any
part of the Option Shares for which this option is at the time exercisable,
Optionee (or any other person or persons exercising the option) must take the
following actions:
 
(i)           Execute and deliver to the Corporation a Notice of Exercise for
the Option Shares for which the option is exercised or comply with such other
procedures as the Corporation may establish for notifying the Corporation of the
exercise of this option for one or more Option Shares.
 
(ii)           Pay the aggregate Exercise Price for the purchased shares in one
or more of the following forms:
 
(A)           cash or check made payable to the Corporation;
 
(B)           shares of Common Stock (whether delivered in the form of actual
stock certificates or through attestation of ownership) held for the requisite
period (if any) necessary to avoid any resulting charge to the Corporation’s
earnings for financial reporting purposes and valued at Fair Market Value on the
Exercise Date; or
 
(C)           through a special sale and remittance procedure pursuant to which
Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable instructions (i) to a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in accordance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Corporation by reason of such exercise and (ii) to the Corporation to
deliver the certificates for the purchased shares directly to such brokerage
firm on such settlement date in order to complete the sale.
 
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure) delivered to the
Corporation in connection with the option exercise.
 
(iii)           Furnish to the Corporation appropriate documentation that the
person or persons exercising the option (if other than Optionee) have the right
to exercise this option.
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)           Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing Optionee) for the satisfaction of all applicable income and
employment tax withholding requirements applicable to the option exercise.
 
(b)                  As soon as practical after the Exercise Date, the
Corporation shall issue to or on behalf of Optionee (or any other person or
persons exercising this option) a certificate for the purchased Option Shares,
with the appropriate legends affixed thereto.
 
(c)                  In no event may this option be exercised for any fractional
shares.
 
10.           Compliance with Laws and Regulations.
 
(a)                  The exercise of this option and the issuance of the Option
Shares upon such exercise shall be subject to compliance by the Corporation and
Optionee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange (or the Nasdaq National Market, if
applicable) on which the Common Stock may be listed for trading at the time of
such exercise and issuance.
 
(b)                  The inability of the Corporation to obtain approval from
any regulatory body having authority deemed by the Corporation to be necessary
to the lawful issuance and sale of any Common Stock pursuant to this option
shall relieve the Corporation of any liability with respect to the non-issuance
or sale of the Common Stock as to which such approval shall not have been
obtained.  The Corporation, however, shall use its best efforts to obtain all
such approvals.
 
11.           Successors and Assigns.  Except to the extent otherwise provided
in Paragraph 3, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate.
 
12.           Notices.  Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices.  Any notice required to
be given or delivered to Optionee shall be in writing and addressed to Optionee
at the address indicated below Optionee’s signature line on the Grant
Notice.  All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
 
13.           Construction.  This Agreement and the option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan.  All decisions of the Committee with respect
to any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.
 
 
5

--------------------------------------------------------------------------------

 
 
14.           Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Delaware without
resort to that State’s conflict-of-laws rules.
 
15.           Excess Shares.  If the Option Shares covered by this Agreement
exceed, as of the Grant Date, the number of shares of Common Stock which may
without stockholder approval be issued under the Plan, then this option shall be
void with respect to those excess shares, unless stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock issuable
under the Plan is obtained in accordance with the provisions of the Plan.  In no
event shall the Option be exercisable with respect to any of the excess Option
Shares unless and until such stockholder approval is obtained.
 
16.           Additional Terms Applicable to an Incentive Option.  In the event
this option is designated an Incentive Option in the Grant Notice, the following
terms and conditions shall also apply to the grant:
 
(a)                  This option shall cease to qualify for favorable tax
treatment as an Incentive Option if (and to the extent) this option is exercised
for one or more Option Shares: (A) more than three (3) months after the date
Optionee ceases to be an employee for any reason other than death or Permanent
Disability or (B) more than twelve (12) months after the date Optionee ceases to
be an employee by reason of Permanent Disability.
 
(b)                  No installment under this option shall qualify for
favorable tax treatment as an Incentive Option if (and to the extent) the
aggregate Fair Market Value (determined at the Grant Date) of the Common Stock
for which such installment first becomes exercisable hereunder would, when added
to the aggregate value (determined as of the respective date or dates of grant)
of the Common Stock or other securities for which this option or any other
Incentive Options granted to Optionee prior to the Grant Date (whether under the
Plan or any other option plan of the Corporation or any Parent or Subsidiary)
first become exercisable during the same calendar year, exceed One Hundred
Thousand Dollars ($100,000) in the aggregate.  Should such One Hundred Thousand
Dollar ($100,000) limitation be exceeded in any calendar year, this option shall
nevertheless become exercisable for the excess shares in such calendar year as a
Non-Statutory Option.
 
(c)                  Should Optionee hold, in addition to this option, one or
more other options to purchase Common Stock which become exercisable for the
first time in the same calendar year as this option, then for purposes of the
foregoing limitations on the exercisability of such options as Incentive
Options, this option and each of those other options shall be deemed to become
first exercisable in that calendar year, on the basis of the chronological order
in which such options were granted, except to the extent otherwise provided
under applicable law or regulation.
 
 
6

--------------------------------------------------------------------------------

 

APPENDIX
 
The following definitions shall be in effect under the Agreement:
 
A.           Agreement shall mean this Stock Option Agreement.
 
B.           Board shall mean the Corporation’s Board of Directors.
 
C.           Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:
 
(i)           a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;
 
(ii)           a sale, transfer or other disposition of all or substantially all
of the Corporation’s assets;
 
(iii)           the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) fifty percent (50%)
or more of the total combined voting power of the Corporation’s securities (as
measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders; or
 
(iv)           a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
 
 
A-1

--------------------------------------------------------------------------------

 
 
D.           Code shall mean the Internal Revenue Code of 1986, as amended.
 
E.           Committee shall mean the committee of the Board acting in its
capacity as administrator of the Plan.
 
F.           Common Stock shall mean shares of the Corporation’s common stock.
 
G.           Corporation shall mean Senesco Technologies, Inc., a Delaware
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of Senesco Technologies, Inc. which shall by appropriate
action adopt the Plan.
 
H.           Exercise Date shall mean the date on which the option shall have
been exercised in accordance with Paragraph 9 of the Agreement.
 
I.           Exercise Price shall mean the exercise price per Option Share as
specified in the Grant Notice.
 
J.           Exercise Schedule shall mean the schedule set forth in the Grant
Notice pursuant to which the option is to become exercisable for the Option
Shares in one or more installments over the Optionee’s period of Service.
 
K.           Expiration Date shall mean the date on which the option expires as
specified in the Grant Notice.
 
L.           Fair Market Value per share of Common Stock on any relevant date
shall be the closing selling price per share of Common Stock at the close of
regular hours trading (i.e., before after-hours trading begins) on date on
question on the Stock Exchange serving as the primary market for the Common
Stock, as such price is reported by the National Association of Securities
Dealers (if primarily traded on the Nasdaq Global or Global Select Market) or as
officially quoted in the composite tape of transactions on any other Stock
Exchange on which the Common Stock is then primarily traded. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.
 
M.           Grant Date shall mean the date of grant of the option as specified
in the Grant Notice.
 
N.           Grant Notice shall mean the Notice of Grant of Stock Option
accompanying the Agreement, pursuant to which Optionee has been informed of the
basic terms of the option evidenced hereby.
 
O.           Incentive Option shall mean an option which satisfies the
requirements of Code Section 422.
 
 
A-2

--------------------------------------------------------------------------------

 
 
P.           Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by Optionee, any unauthorized use or disclosure by
Optionee of confidential information or trade secrets of the Corporation (or any
Parent or Subsidiary), or any other intentional misconduct by Optionee adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner.  The foregoing definition shall not in any way
preclude or restrict the right of the Corporation (or any Parent or Subsidiary)
to discharge or dismiss Optionee or any other person in the service of the
Corporation (or any Parent or Subsidiary) for any other acts or omissions, but
such other acts or omissions shall not be deemed, for purposes of the Plan or
this Agreement, to constitute grounds for termination for Misconduct.
 
Q.           1934 Act shall mean the Securities Exchange Act of 1934, as
amended.
 
R.           Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.
 
S.           Notice of Exercise shall mean the notice of option exercise in the
form prescribed by the Corporation.
 
T.           Option Shares shall mean the number of shares of Common Stock
subject to the option as specified in the Grant Notice.
 
U.           Optionee shall mean the person to whom the option is granted as
specified in the Grant Notice.
 
V.           Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
W.           Permanent Disability shall mean the inability of Optionee to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or to be of
continuous duration of twelve (12) months or more.
 
X.           Plan shall mean the Corporation’s 2008 Incentive Compensation Plan.
 
Y.           Plan Administrator shall mean either the Board or a committee of
the Board or individual authorized to act as administrator of the Plan.
 
Z.           Stock Exchange shall mean the American Stock Exchange, the Nasdaq
Global or Global Select Market or the New York Stock Exchange.
 
AA.        Subsidiary shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
 
A-3

--------------------------------------------------------------------------------

 